EXHIBIT 10.1
[EXECUTION VERSION]
PGRT ESH, INC.
77 West Wacker Drive
Suite 3900
Chicago, Illinois 60601
April 30, 2009
Citicorp USA, Inc.
101 John F. Kennedy Parkway
Fourth Floor
Short Hills, New Jersey 07078
Re:   Forbearance Extension
Ladies and Gentlemen:
Reference is made to the Amended and Restated Loan Agreement dated as of June 6,
2008 among PGRT ESH, Inc. (the “Borrower”), Lightstone Holdings LLC, David
Lichtenstein (together with Lightstone Holdings LLC and the Borrower, the “Loan
Parties”), and Citicorp USA, Inc. (the “Lender”), as amended by that certain
First Amendment to Loan Agreement dated as of October 31, 2008 among the Loan
Parties and the Lender (as amended by, that certain letter agreement dated
December 31, 2008 among the Loan Parties and the Lender, that certain letter
agreement dated January 30, 2009 among the Loan Parties and the Lender and that
certain letter agreement dated March 2, 2009 among the Loan Parties and the
Lender, collectively, the “First Amendment”), that certain Second Amendment to
Loan Agreement dated as of December 31, 2008 among the Loan Parties and the
Lender, that certain Third Amendment to Loan Agreement dated as of January 30,
2009 among the Loan Parties and the Lender, that certain Waiver and Fourth
Amendment to Loan Agreement dated as of March 2, 2009 among the Loan Parties and
the Lender and that certain Fifth Amendment to Loan Agreement dated as of the
date hereof among the Loan Parties and the Lender (the “Fifth Amendment”; as so
amended, the “Loan Agreement”).
The Loan Parties have requested (i) a further extension of the Forbearance
Period (as defined in the First Amendment) from April 30, 2009 until July 15,
2009 to continue to consider a long term restructuring plan with the Lender, and
(ii) that in addition to continuing to forbear from exercising its rights and
remedies in respect of the Defaults and Events of Default specified on Schedule
7(e) of the First Amendment, the Lender agree to forbear through July 15, 2009
from exercising its rights and remedies in respect of certain additional Events
of Default specified on Schedule 1 hereto.

 

 



--------------------------------------------------------------------------------



 



Citicorp USA, Inc
April 30, 2009
Page 2
In connection with such extension and additional forbearance and as
consideration therefor, the Loan Parties agree to amend certain provisions of
the Loan Agreement as specified in the Fifth Amendment.
The Lender hereby agrees with the Loan Parties that the First Amendment is
amended as follows:
(i) by deleting “April 30, 2009” in Section 3(a) thereof and substituting
“July 15, 2009” therefor; and
(ii) Schedule 7(e) is hereby deleted and replaced with Schedule 1 hereto.
This letter agreement shall constitute a Loan Document for all purposes under
the Loan Agreement.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



Citicorp USA, Inc
April 30, 2009
Page 3
Except as amended hereby, the First Amendment shall remain in full force and
effect.

            Very truly yours,

PGRT ESH, INC.
      By:   /s/ David Lichtenstein         David Lichtenstein        Chairman   
 

          AGREED TO AND ACCEPTED AS
OF THE DATE FIRST SET FORTH ABOVE:    
 
        Lender    
 
        CITICORP USA, INC.    
 
       
By:
  /s/ Diana Yusun
 
Diana Yusun
Director    
 
        Guarantors    
 
        /s/ David Lichtenstein           David Lichtenstein    
 
        LIGHTSTONE HOLDINGS LLC    
 
       
By:
  /s/ David Lichtenstein
 
David Lichtenstein    
 
  Managing Member    

Signature page to Fourth Extension Letter

 

 



--------------------------------------------------------------------------------



 



Schedules Are Intentionally Omitted

 

 